Title: To Alexander Hamilton from James McHenry, 9 May 179[9]
From: McHenry, James
To: Hamilton, Alexander


War Department, May 9, 179[9]. “I have this morning received your letter dated the 7th. instant.… I shall direct a list of the Officers of the Regiment of Cavalry, to be made out, and sent to you. I desired Mr. Francis to inform Coll. Stevens, that I intended he should be allowed at the rate of 1000 dollars per annum for his services. This is the Salary of the Storekeeper in this City, who has more business to transact, and very much greater charge. The General plan for providing and delivering supplies, was returned to me the 26th. of April Ulto. You may be assured, that it will not be laid asside, nor a decision delayed unnecessarily. I am too deeply impressed, with the utility of beginning our carier under the most perfect System not to feel sufficiently interested in the measure. You will find in my letter of this date, some further instructions respecting recruiting explanatory of those printed. The recruiting instructions which you inclosed in your letter to Captain Bruff, are of the first impression: not the revised instructions. I have of course, transmitted to Bruff a sett of those revised. Lest similar mistakes should occur I request you will destroy all the old ones in your possession. The old are printed in a large type, and without my signature. All the revised which have been sent to you have my signature.”
